Citation Nr: 0108321	
Decision Date: 03/21/01    Archive Date: 03/26/01	

DOCKET NO.  99-23 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to benefits for visual acuity loss of the 
left eye under the provisions of 38 U.S.C.A. § 1151 due to 
medical treatment received at the VA Medical Center in 
Indianapolis, Indiana, in January 1994.

2.  Entitlement to an initial increased evaluation for a 
laceration scar of the left eyebrow, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
14, 1972, to December 1, 1972 and had active service from 
September 16, 1974, to October 7, 1974, and from August 20, 
1976, to September 24, 1976.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from an April 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  

In February 2000, the veteran requested a personal hearing.  
However, in April 2000, the veteran, through his 
representative requested that the hearing be canceled.

The issue of entitlement to benefits for visual acuity loss 
of the left eye under the provisions of 38 U.S.C.A. § 1151 
will be addressed in the subsequent remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's residual left eyebrow scar is manifested 
primarily by moderate disfigurement; with no evidence of 
marked or unsightly deformity of the eyelids and no 
functional limitation with respect to the scar.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residual left eyebrow scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his residuals left eyebrow scar are 
more severe than currently evaluated.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans' Claims 
Assistance Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
a claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VA has notified the 
veteran of the evidence necessary to substantiate his claim 
in the October 1999 statement of the case.  However, the 
veteran has not submitted any information showing that he is 
currently receiving treatment for his residual scar and has 
indicated treatment only through VA.  It appears that all his 
VA treatment records are of record.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by the statute.  
38 U.S.C.A. § 5107 (1999); Veterans' Claims Assistance Act of 
2000, Pub. L. No. 106-475, 1114 Stat. 2096 (2000).  

Factual Background

A rating action in April 1999 awarded the veteran 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residual left eye scar sustained at the VA Medical Center in 
Indianapolis, Indiana, on February 1, 1994.  

VA treatment records include February 1, 1994, X-rays studies 
taken of the veteran's left orbit.  At that time no fracture 
was seen and the maxillary sinuses were clear.  It was 
indicated that the reason for the X-ray was a history of 
injury.  A February 7, 1994 VA medical certificate noted that 
five sutures were removed on that date from over his left 
eye.  It was stated that the veteran was at a VA facility and 
hit another person's head while playing basketball, 
sustaining the laceration when he cut himself on a basketball 
goal.  The laceration above the left eye was noted as well 
healed.  

A May 1996 VA general medical examination report indicates 
that the veteran had a past medical history of a laceration 
on the left side of his face with a 1-inch scar on the left 
eyebrow.  

A May 1999 VA dermatology examination report noted a Z-shaped 
scar over the veteran's left lateral eyebrow.  There was a 
minimal amount of tenderness associated with the scar and no 
evidence of adherence to the underlying structures.  The scar 
had normal texture with no ulceration or breakdown of the 
skin.  There was no elevation or depression of the scar and 
no underlying tissue loss or inflammation, edema or keloid 
formation.  The color of the scar was nearly normal compared 
to the normal surrounding skin.  There was no disfigurement 
associated with the scar and no limitation of function.  The 
diagnosis was left lateral scar with minimal tenderness and 
some associated edema.  It was noted that there was no 
functional limitation with respect to the scar. 



Analysis

The veteran's claim for a higher evaluation for residuals of 
his left eyebrow scar is an original claim that was placed on 
appellate status by a notice of disagreement expressing 
disagreement with the initial rating award.  In regard to 
this claim, the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) ("Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."), is not applicable for the assignment of an 
initial rating for a disability following an initial award of 
service connection for the disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  

The veteran's left eyebrow residual scar is currently rated 
as 10 percent disabling under Diagnostic Code (Code) 7800, 
for disfiguring scars of the head, face, or neck.  38 C.F.R. 
§ 4.118.  A 10 percent rating is awarded when scars are 
moderate and disfiguring.  A 30 percent rating is in order 
when the scars are severe, especially if they produce a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 10 percent for residuals of the left 
eyebrow scar.  While the examiner has described the left 
lateral scar as having minimal tenderness and some associated 
edema, he has also indicated that it is minimally disfiguring 
with no functional limitation.  The evidence fails to reveal 
severe scarring or marked and unsightly deformity of the 
eyelids to warrant a 30 percent rating.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for a left eyebrow scar.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Code 
7800.

Diagnostic Code 7805 provides that scars may be rated on 
limitation of function of the affected part.  Therefore, the 
Board finds the most appropriate diagnostic code for rating 
the veteran's residual scar is Code 7800.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

The Board notes that, although the veteran has appealed an 
initial decision for his residual scar, the current 
disability rating is effective to the date his submitted his 
claim.  The evidence of record does not indicate that the 
current disability level is less severe than any other period 
during the veteran's appeal.  As there appears to be no basis 
for considering staged ratings in this case, a remand to the 
RO for that purpose would serve no purpose and only delay 
consideration of the veteran's appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).  


ORDER

A rating in excess of 10 percent for residuals left eyebrow 
scar is denied.  


REMAND

The veteran has raised the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
loss of visual acuity of the left eye as a result of the 
treatment at the VA medical center in January 1994.  The RO, 
in an April 1999 rating decision determined that there was no 
loss of visual acuity and granted 1151 compensation for the 
residual scar only.  The veteran appealed that decision, 
claiming that the injury to his eye impaired his eyesight.  

A review of the May 1999 VA ophthalmology examination reveals 
that the examiner, while noting the presence of astigmatism, 
presbyopia, lance degeneration in both eyes and macular 
Drusen, neglected to state the etiology of these findings.  
It was not indicated whether the findings reflected a 
degeneration of sight due to aging, other pathological 
process, or whether it was due to the injury sustained in 
January 1994.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  Under 
the circumstances, the case is remanded for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who treated the veteran for his eye 
disabilities since January 1994.  After 
securing the necessary release, the RO 
should obtain these records.  Any records 
received should be associated with the 
claims folder.

3.  The veteran should be afforded a VA 
ophthalmology examination.  All indicated 
tests and studies are to be performed.  
The claims folder is to be made available 
to the examiner prior to examination for 
use in the study of the case, and the 
examiner is to indicate in the report 
whether the file has been reviewed.  The 
examiner is to describe all eye 
disabilities noted and indicate the 
etiology for these disorders, complete 
with rationale.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 
 

3.  Thereafter the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in §§ 3 and 4 of the 
Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issues also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.  

If the benefit sought on appeal remains denied, the appellant 
should be provided a supplemental statement of the case.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



